DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on page(s) 8 of the Response:
	The Examiner alleges that the inductive pickup unit (1) disclosed in Urmakher constitutes the 	claimed at least one inductor coil and the inductance meter. However, the inductive pickup unit (I) 	disclosed in Urmakher constitutes a tunable RF oscillatory (Oi) and a buffer amplifier (Ai). This does not 	constitute a coil or an inductance meter, as recited in claim 1.
In response, the Examiner respectfully disagrees because Fig. 2 on cited pg. 262 of Urmakher teaches an inductance coil (L1) as being a part of the oscillator.  Urmakher also clearly discloses the claimed “inductance meter” because the inductance of the oscillator is measured.

Allowable Subject Matter
Claims 16-19 are allowed.
Claim(s) 6 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, the term “approximately” does not clarify the range of inductance values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 7, 9, 11, and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Contactless Detection of Magnetic and Nonmagnetic Intraocular Foreign Bodies” by Urmakher et al. Biomed Eng 3, pp. 261–263 (1969) (hereinafter as Urmakher, of record) in view of McClure (US 2003/0083588, of record).
Regarding claims 1 and 9, Urmakher discloses a method and device configured to detect the presence of metal artifacts in a patient’s eye, the device comprising: at least one inductor coil disposed on or in a head mount and positioned to inductively couple with at least one eye of the (pp. 261-262: “If the metal is ferromagnetic, the inductance increases; if it is a diamagnetic, the inductance decreases.  The change of inductance varies the frequency of the tunable oscillator.  The variation of frequency is recorded by the display unit”).  Urmakher does not explicitly disclose a processor programmed to determine whether the inductance is greater than an inductance threshold value; and generate an indication of at least one metal artifact when the inductance is greater than the inductance threshold value.  However, Urmakher does teach identifying values of detection which imply that a positive detection is associated with sensing inductance values that are above a certain threshold (pp. 261-262: “If the metal is ferromagnetic, the inductance increases; if it is a diamagnetic, the inductance decreases”).  Additionally, broadly providing an automatic or mechanical means, such as employing a processor, to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Urmakher does not explicitly disclose a head mount configured to receive at least a portion of the patient’s head.  However, McClure teaches a ferromeagnetic screening device with a patient support that receives a portion of the patient’s head during the screening procedure (Fig. 7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the patient support of McClure, as to provide a manner of securely positioning the magnetic sensing device to a patient’s head.
Regarding claim 7, while Urmakher does not explicitly disclose that the at least one inductor coil includes first and second inductor coils, the first inductor coil being configured to (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 11, while Urmakher does not explicitly disclose that the induction threshold value ranges from approximately 0.5 pH to approximately 2.0 pH, Urmakher does teach identifying values of detection which imply that a positive detection is associated with sensing inductance values that are above a certain threshold (pp. 261-262: “If the metal is ferromagnetic, the inductance increases; if it is a diamagnetic, the inductance decreases”) and that the inductance of the coil is related to its design (p. 262).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply appropriate values of induction so as to effectively detect intraocular foreign bodies.
Regarding claim 14, while Urmakher does not explicitly disclose that the at least one inductor coil includes first and second inductor coils, the first inductor coil being configured to overlie a left eye of the patient and the second inductor coil being configured to overlie a right eye of the patient, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Contactless Detection of Magnetic and Nonmagnetic Intraocular Foreign Bodies” by Urmakher et al. Biomed Eng 3, pp. 261–263 (1969) (hereinafter as Urmakher, of record) in view of McClure (US 2003/0083588, of record), as applied to claim 1 above, in view of Avrin (US 2002/0115925, of record).
([0053]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the coil of Avrin to the detector of Urmakher and McClure, as to provide a suitable detection coil. 
Regarding claim 3, while Urmakher does not explicitly disclose that the induction threshold value ranges from 0.5 pH to 2.0 pH, Urmakher does teach identifying values of detection which imply that a positive detection is associated with sensing inductance values that are above a certain threshold (pp. 261-262: “If the metal is ferromagnetic, the inductance increases; if it is a diamagnetic, the inductance decreases”) and that the inductance of the coil is related to its design (p. 262).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply appropriate values of induction so as to effectively detect intraocular foreign bodies.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Contactless Detection of Magnetic and Nonmagnetic Intraocular Foreign Bodies” by Urmakher et al. Biomed Eng 3, pp. 261–263 (1969) (hereinafter as Urmakher, of record) in view of McClure (US 2003/0083588, of record), as applied to claim 1 above, in view of Sun (US 2016/0054153, of record).
Regarding claim 4, neither Urmakher nor McClure explicitly disclose a capacitance connected electrically in parallel with the at least one inductor coil to form an LC tank circuit.  However, Sun teaches an LC tank circuit that is used in a system which can detect ferrous objects (Abstract, [0003]: “ferrous targets”).  Thus, it would have been obvious to one of 
Regarding claim 5, neither Urmakher nor McClure explicitly disclose that the capacitance connected electrically in parallel with the at least one inductor coil is at least 10 times greater than the capacitance of the at least one eye as measured by the inductance meter operably connected to the at least one inductor coil.  However, Sun teaches that the capacitance of an LC tank circuit may be tuned to perform a desired function ([0035], [0040]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tank circuit of Sun to the detection system of Urmakher and McClure, as to provide the enhancements of an LC detecting circuit.

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Contactless Detection of Magnetic and Nonmagnetic Intraocular Foreign Bodies” by Urmakher et al. Biomed Eng 3, pp. 261–263 (1969) (hereinafter as Urmakher, of record) in view of McClure (US 2003/0083588, of record), as applied to claims 1 and 9 above, in view of Wyeth (US 2013/0190599, of record).
Regarding claim 8, neither Urmakher nor McClure explicitly disclose a magnetically permeable Faraday cage arranged to at least partially enclose the at least one inductor coil and the inductance meter.  However, Wyeth teaches a Faraday cage to reduce external electrostatic effects ([0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the Faraday cage of Wyeth to the inductor 
Regarding claim 15, neither Urmakher nor McClure explicitly disclose a magnetically permeable Faraday cage arranged to at least partially enclose the at least one inductor coil and the inductance meter.  However, Wyeth teaches a Faraday cage to reduce external electrostatic effects ([0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the Faraday cage of Wyeth to the inductor elements of Urmakher and McClure, as to provide protection against external electrostatic artifacts.

Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Contactless Detection of Magnetic and Nonmagnetic Intraocular Foreign Bodies” by Urmakher et al. Biomed Eng 3, pp. 261–263 (1969) (hereinafter as Urmakher, of record) in view of McClure (US 2003/0083588, of record), as applied to claim 11 above, in view of Sun (US 2016/0054153, of record).
Regarding claim 12, neither Urmakher nor McClure explicitly disclose a capacitance connected electrically in parallel with the at least one inductor coil to form an LC tank circuit.  However, Sun teaches an LC tank circuit that is used in a system which can detect ferrous objects (Abstract, [0003]: “ferrous targets”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tank circuit of Sun to the detection system of Urmakher and McClure, as to provide the enhancements of an LC detecting circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/Primary Examiner, Art Unit 3793